MDU Resources Reports Second Quarter Earnings, Reaffirms 2011 Earnings Guidance · Consolidated earnings of $44.9 million, or 24 cents per share. · $2.1 billion E&P 5-year capital investment program under way. · Favorable results on recent Bakken wells using latest fracing technology. · Utility growth strategy producing results. · Announced plans for new rate-based 88-MW natural gas generating facility. · Strong balance sheet with equity of 66% of total capital. · Reaffirming earnings guidance for 2011 of $1.05 to $1.30 per common share. BISMARCK, N.D. – Aug. 1, 2011 – MDU Resources Group, Inc. (NYSE:MDU) today reported second quarter consolidated earnings of $44.9million, or 24cents per common share, compared to $48.8million, or 26cents per common share for the second quarter of 2010. “We are pleased with our performance in light of difficult weather that has impacted many of our operations this year,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “Our employees have done an outstanding job of restoring normal operations as quickly as possible, and we are reaffirming our annual earnings guidance of $1.05 to $1.30 per share.” The company’s exploration and production business, Fidelity, reported second quarter earnings of $21.3million compared to $24.0million in the same period last year. Average realized natural gas prices declined 9percent from a year ago, and lower natural gas production as the company shifts its focus to oil, contributed to the decline. Oil production was essentially flat from a year ago, in large part the result of weather that impacted producers throughout North Dakota’s Bakken region. “In spite of the weather effects, our Bakken oil production still increased 10percent over last year and Fidelity’s multi-year development program is under way,” Hildestad said. “We have added a second rig working in the Bakken and have plans to add rigs as we continue to expand in this area. We recently acquired an additional 20,000 acres of Bakken leaseholds, boosting our total to approximately 90,000 net acres of leaseholds in this major oil play. Despite the recent delays, we still expect to invest $2.1billion in this business over the next five years, including approximately $300million this year.” 1 of 19 The company saw favorable results on recently completed Bakken wells in Mountrail County. The Hill31-30H had a 5-day initial production rate of 1,633 gross barrels of oil equivalents per day. The 30-day IP rate for the Behr16-21H was 1,216 gross barrels of oil equivalents per day. Both wells were completed with 30 frac stages. The company’s working interest in these wells is 38.5percent and 25.5percent, respectively. The pipeline and energy services business continues to pursue expansion opportunities largely led by forecasted strong growth in natural gas production in the Bakken area. Construction of compressor facilities to expand firm capacity out of the area and construction of a pipeline to move associated gas from a new processing facility are both underway. In addition, an agreement has been reached to construct another processing facility takeaway pipeline in 2012. This business reported earnings of $4.8million compared with $9.5million in the second quarter of 2010 primarily the result of narrow seasonal basis differentials resulting in lower storage related activity. Earnings at the company’s utility operations increased to $6.7million compared to $5.1million in the second quarter of 2010. Retail natural gas sales volumes increased 11percent as a result of cold spring weather across the northwestern U.S. The utility also benefited from interim electric rate increases in North Dakota that went into effect in mid-June2010 and Montana effective in February. The North Dakota rate case recently concluded with the Public Service Commission approval of a $7.6million annual increase and the Montana Commission has approved a settlement agreement for an increase of $2.6million annually. The utility recently announced that it has asked the North Dakota Commission for an advance determination of prudence to build, own and operate an 88-megawatt natural gas generating facility near Mandan, North Dakota. If approved, the $85.6million project is expected to be in operation by the first quarter of 2015. Hildestad added, “Our continued strategy of growing our regulated business has produced results. Our utility had record earnings of $74million on a 12-month basis ending June 30.” The company’s construction businesses are beginning to see a slight improvement in the economy. However, the construction materials and contracting segment was impacted by a wet spring, which delayed the start of the construction season. The segment reported second quarter earnings of $5.0million, compared to $5.7million in the same period last year. Earnings at the Construction Services Group increased to $6.1million compared to $2.9million in the second quarter of 2010, driven by strong increases in construction workloads and margins in the Western region. The business also continued to experience strong equipment and electrical supply sales. The company will host a webcast at 11a.m. EDT on Tuesday, Aug.2 to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800)642-1687 or for international callers, (706)645-9291, conference ID73996248. 2 of 19 MDU Resources Group, Inc., a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 3 of 19 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings SecondQuarter (In Millions) Earnings SecondQuarter (In Millions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services Electric and natural gas utilities Construction Construction materials and contracting Construction services Other Earnings before discontinued operations Loss from discontinued operations, net of tax ) Earnings on common stock $ $ On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2011, diluted, are projected in the range of $1.05 to $1.30. The company expects the approximate percentage of 2011 earnings per common share by quarter to be: – Third quarter – 30 percent – Fourth quarter – 30 percent · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2011 are approximately $570million. The company expects the 2011 estimated capital expenditures to be funded in its entirety with cash flow generated from operations. 4 of 19 Exploration and Production Natural Gas and Oil Production Three Months Ended Six Months Ended June30, June30, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .2 .1 .5 .5 Operating income Earnings $ Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ The natural gas and oil production segment reported quarterly earnings of $21.3million, compared to $24.0million in 2010. Earnings reflect decreased natural gas production of 12 percent, lower average realized natural gas prices of 9 percent and increased lease operating costs. These decreases were partially offset by 25 percent higher average realized oil prices. 5 of 19 The following information highlights the key growth strategies, projections and certain assumptions for this segment: · Capital expenditures in 2011 are expected to be approximately $300million. The company continues its focus on returns by allocating a growing portion of its capital investment into the production of oil in the current commodity price environment. Its capital program reflects further exploitation of existing properties, acquisition of additional leasehold acreage, and exploratory drilling. The 2011 planned capital expenditure total does not include potential acquisitions of producing properties. · For 2011, the company expects a 1percent to 5percent increase in oil production offset by an 8percent to 12percent decrease in natural gas production, the result of extensive rain and flooding conditions that hampered operations in the Rocky Mountain region, as well as the deferral of some gas development activity because of sustained low natural gas prices. If natural gas prices recover, the company believes it is positioned to spend additional capital on drilling its low cost natural gas properties. · The company added a second drilling rig in the Bakken early in the second quarter. · Bakken – Mountrail County, North Dakota o The company owns approximately 16,000net acres of leaseholds targeting the middle Bakken and Three Forks formations. The drilling of 15operated and participation in various non-operated wells is planned for 2011 with approximately $55million of capital expenditures. Plans include drilling 17wells or more annually in 2012 and 2013. o Over 50 future wells sites have been identified. Estimated gross ultimate recovery per well is 250,000 to 500,000Bbls. · Bakken – Stark County, North Dakota o The company holds approximately 50,000net exploratory leasehold acres, targeting the Three Forks formation. It anticipates drilling 3 operated wells on this acreage and participating in various non-operated wells in 2011 with capital of approximately $30million. o Based on well results, the company plans to drill 6 or more wells annually beginning in 2012. o Based on 640-acre spacing, the acreage holds over 75 potential drill sites. Estimated gross ultimate recovery rates per well are 250,000 to 400,000 Bbls. · Bakken – Richland County, Montana o The company recently acquired approximately 20,000 net exploratory leasehold acres, targeting the Three Forks formation. · Niobrara – southeastern Wyoming o The company holds approximately 65,000net exploratory leasehold acres in this emerging oil play. It is completing seismic evaluation work on this acreage and expects to begin drilling 4 exploratory wells in 2011. o If successful, the company plans to initiate a drilling program of approximately 8 wells annually starting in 2012. o The company also expects to participate in various non-operated wells in the Niobrara. o The company has more than 100 future locations on this acreage based on 640-acre spacing. Although this is an emerging exploratory play, early results by certain other producers appear promising. · Paradox Basin – Cane Creek Federal Unit, Utah o The company holds approximately 75,000 net exploratory leasehold acres. o An Environmental Assessment for 9 wells was recently received by the company. o The company is evaluating its drilling options. 6 of 19 · Texas o The company is targeting areas that have the potential for higher liquids content. It has approximately $50million of capital targeted in 2011. · Other Opportunities o The company holds approximately 80,000net exploratory leasehold acres in the Heath Shale oil prospect in Montana. Plans include drilling 1 or 2 appraisal wells in 2011. o The company continues to pursue acquisitions of additional leaseholds. Approximately $50million of capital has been allocated to leasehold acquisitions in 2011, focusing on expansion of existing positions and new opportunities. · Earnings guidance reflects estimated natural gas and oil prices for August through December as follows: Natural Gas Index: NYMEX $4.00 to $4.50 per Mcf Ventura $3.75 to $4.25 per Mcf CIG $3.75 to $4.25 per Mcf Crude Oil Index: NYMEX $90.00 to $95.00 per barrel · For the last six months of 2011, the company has hedged approximately 55percent to 60percent of its estimated natural gas production and 60percent to 65percent of its estimated oil production. For 2012, it has hedged 20percent to 25percent of its estimated natural gas production and 45percent to 50percent of its estimated oil production. The hedges that are in place as of Aug.1 are summarized in the following chart: 7 of 19 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 12/11 Natural Gas Swap NYMEX 7/11 - 10/11 Natural Gas Swap Ventura 7/11 - 10/11 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap Ventura 1/12 - 12/12 Crude Oil Collar NYMEX 7/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 7/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 7/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 7/11 - 12/11 $75.00-$88.00 Crude Oil Swap NYMEX 7/11 - 12/11 Crude Oil Swap NYMEX 7/11 - 12/11 Crude Oil Put Option NYMEX 7/11 - 12/11 $80.00* Crude Oil Call Option NYMEX 7/11 - 12/11 $103.00* Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$98.36 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$102.75 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$103.00 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Natural Gas Basis Swap CIG 7/11 - 12/11 Natural Gas Basis Swap Ventura 7/11 - 12/11 Natural Gas Basis Swap Ventura 7/11 - 12/11 Natural Gas Basis Swap Ventura 7/11 - 12/11 Natural Gas Basis Swap Ventura 7/11 - 12/11 Natural Gas Basis Swap Ventura 7/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 *Deferred premium of $4.00. Put option was purchased. Call option was sold. Notes: · Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. · For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 8 of 19 Regulated Pipeline and Energy Services Three Months Ended Six Months Ended June30, June30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Transportation volumes (MMdk) Gathering volumes (MMdk) Customer natural gas storage balance (MMdk): Beginning of period Net injection (withdrawal) ) ) End of period This segment reported second quarter earnings of $4.8million, compared to $9.5million for the same period in 2010. The earnings decrease reflects lower volumes transported to storage, lower storage services revenue, as well as lower gathering volumes. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken of North Dakota and eastern Montana. It owns an extensive natural gas pipeline system in the Bakken area. Ongoing energy development is expected to have many direct and indirect benefits to this business. · The company solicited customer interest in a 27MMcf per day expansion of its existing natural gas pipeline in the Bakken production area in northwestern North Dakota in the first quarter of 2011. Sufficient customer interest was received to move forward on a project. Construction is underway and the capacity is projected to be in service in late third quarter. · Final preparations are underway for the construction of approximately 12 miles of high pressure transmission pipeline providing takeaway capacity from Bear Paw Energy’s Garden Creek processing facility being constructed in northwestern North Dakota. The pipeline project is expected to be completed in the fourth quarter. · The company has recently executed agreements to build approximately 13 miles of high pressure transmission pipeline from the Stateline I and II processing facilities in northwestern North Dakota to deliver gas into the Northern Border Pipeline. It has a projected completion date of mid 2012. 9 of 19 · The company has three natural gas storage fields including the largest storage field in North America located near Baker, Montana. It continues to seek interest in its storage services and is pursuing a project to increase its firm deliverability from the Baker Storage field by 125MMcf per day. The company has received commitment on approximately 30percent of the total potential project and is moving forward on this phase with a projected in-service date of November2011. 10 of 19 Electric and Natural Gas Utilities Electric Three Months Ended Six Months Ended June30, June30, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ Natural Gas Distribution Three Months Ended Six Months Ended June30, June30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ .1 $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota % 96
